Citation Nr: 0520147	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  00-22 426A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Medical 
Center (VAMC) in Salisbury, North Carolina


THE ISSUE

Whether to deny payment for the cost of private medical care 
at the Forsythe Memorial Hospital from December 4, 1999, to 
April 11, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and L.A.


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

It appears from the medical administration services (MAS) 
file that the veteran (the appellant in this case) had active 
military service from July 1959 to April 1979.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a June 2000 decision by the VAMC which denied payment 
for treatment received by the veteran from December 4, 1999, 
to April 11, 2000 at Forsyth Memorial Hospital.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.


REMAND

The veteran claims that payment/reimbursement for medical 
expenses incurred as a result of private hospital treatment 
from December 4, 1999, to April 11, 2000 is warranted.  He 
claims that his treatment was for an emergency condition and 
that VA facilities were not available.  He asserts that he 
needed surgery, but that there was no orthopedic or vascular 
VA surgeon available.  He also asserts that since VA surgical 
treatment was not available, he received treatment from 
Forsyth Memorial Hospital.

On December 3, 1999, the veteran reported to the Winston 
Salem VA outpatient clinic with complaints of increased pain 
and swelling of the left leg.  The assessment was cellulites 
of the left leg with blisters.  The plan was to arrange for 
admission to Salisbury VAMC for further evaluation and 
management.  The veteran was subsequently admitted to the VA 
hospital.  His condition worsened.  A nurse's note shows that 
VA physicians were trying to get the veteran moved to a 
facility with a "CV surgeon".  The nurse reported that a VA 
physician was trying to arrange to transport the veteran to 
the Durham VAMC.  It was reported that the veteran's wife 
requested that the veteran be moved to Forsythe Hospital to 
be followed by their family's primary care doctor.  The VA 
physician agreed and he arranged for Forsythe to accept the 
veteran.  In a separate report, a VA physician noted that the 
veteran's wife requested that the veteran be transferred to 
Forsyth Memorial Hospital for further care.  He reported that 
he counseled the veteran's wife and that she verbalized 
understanding that she and the veteran would be responsible 
for the ambulance bill to Forsyth Hospital, as well as the 
veteran's hospital bill at Forsyth Hospital.  The VA doctor 
reported that the veteran's wife stated that the veteran had 
health insurance, as well as Champus.

The veteran was admitted to Forsyth Medical Center on 
December 4, 1999.  His admission diagnoses included: 1)  
acute gangrene left leg with severe peripheral vascular 
disease; septic shock; 2) septic shock secondary to #1; 3) 
hyperglycemia with chronic non-insulin-dependent diabetes 
Type II; 4) delirium associated with #1 with rigors; 5) 
hypertensive cardiovascular disease; 6) hemoccult positive 
stool; and 7) renal insufficiency.  The physician stated that 
the assessment/plan was that the veteran would be treated for 
septic shock secondary to gangrene left leg complicated by 
deep venous thrombosis and hemoccult positive stool, altered 
mental status and diabetes.  It was anticipated that he would 
require an above the knee amputation.  He was treated with 
antibiotics.  The veteran was discharged from the hospital on 
April 11, 2000.  His discharge diagnoses included: 1) 
necrotizing fasciitis, status post left amputation; 2) 
history of pseudomonas infection in the wound; 3) history of 
Clostridium difficile, status post Flagyl treatment; 4) 
history of MRSA, status post Vancomycin; 5) pneumonia, with 
good clearing on recent x-ray; 6) anemia; 7) heart failure 
with left ventricular dysfunction, efection fraction around 
30 percent; 8) renal insufficiency; status post mechanical 
ventilation, tracheostomy, now removed; and 10) history of 
non-insulin dependent diabetes mellitus.

It appears from the file that the veteran submitted medical 
bills from Forsyth Medical Center to the Salisbury VAMC.  In 
June 2000, the Salisbury VAMC denied the claim for service 
provided by Forsyth Memorial Hospital for the period of 
December 1999 to April 11, 2000.  In denying the claim, the 
VAMC stated that the veteran's treatment was not for a 
service-connected condition and that no permanent and total 
disability had been issued for a service-connected 
condition(s).  

In a February 2005 statement of the case, the VAMC noted that 
the veteran was service-connected for diabetes mellitus; 
hypertensive vascular disease, impaired hearing, shoulder 
condition, deviated nasal septum and retina scars.  A 
supplemental statement of the case dated in February 2005 
reveals that the VAMC stated that upon review of the evidence 
that it was determined that the original denial letter was 
worded incorrectly.  They stated that the denial letter 
should have stated that VA facilities were available for the 
veteran's care and that he chose to use a non VA provider.  

The Board notes that the MAS file is incomplete.  In this 
respect, the MAS file does not include all records from 
Forsyth Medical Center covering his hospital stay from 
December 4, 1999 to April 11, 2000.  The file also does not 
contain any reports from his ambulance travel.  These records 
should be obtained and associated with the claims file.  
Additionally, the SSOC notes a September 2002 clinical review 
by the Chief of Staff.  A review of the MAS file does not 
show that this report has been associated with the claims 
file.  This should also be accomplished prior to an 
adjudication of the claim.  Moreover, verification is needed 
to ensure that all VA records from the Winston Salem VA 
outpatient clinic in December 1999 and all records from the 
Salisbury VAMC dated December 3, 1999 have been associated 
with the file.  In order to fulfill its duty to assist, the 
VA records must be obtained because they are constructively 
of record and may contain information vital to the veteran's 
claim.

During a May 2005 Travel Board hearing, the veteran argued 
that his private hospitalization treatment was authorized.  
In support of his claim, he had a former employee of the 
Salisbury VAMC offer corroborating testify to this effect.  
The VAMC has not specifically adjudicated the question as to 
whether prior authorization was given for the veteran's 
hospital admission and surgery.  The question of 
authorization must be addressed prior to adjudicating the 
veteran's claim.  In addressing the question whether private 
treatment was authorized, the veteran should be given an 
opportunity to submit any administrative/financial documents 
from Forsyth Memorial Hospital showing whether VA ever 
authorized treatment.

A review of the record also fails to address all of the 
criteria necessary to adjudicate the claim under 38 U.S.C.A. 
§ 1728; 38 C.F.R. § 17.120.  The Board observes that the VAMC 
did not specifically discuss whether the treatment provided 
by Forsyth Memorial Hospital was for a medical emergency.  
The Court of Appeals for Veterans Claims (Court) held that a 
"medical emergency" is a medical question best answered by 
a physician.  Cotton v. Brown, 7 Vet. App. 325, 327 (1995).  
Given the Court's holding, the file must be referred to a VA 
physician to address this medical question.  

The Board also observes that the Salisbury VAMC ultimately 
denied the claim stating that VA facilities were available 
and that the veteran chose the private facility over a VA 
facility.  The VAMC, however, offered no discussion as to the 
urgent nature of the veteran's medical condition, the 
relative distance of travel involved in obtaining the 
necessary care or whether the nature of the treatment made it 
necessary or economically advisable to use non-VA facilities.  
There was also no discussion as to whether VA had the ability 
to provide immediate treatment, including surgical, and if 
not, whether any delay in treatment would have had a negative 
impact on the veteran's health.  The feasibility question 
must also be addressed by a VA physician in order to properly 
adjudicate the appellant's claim.

Moreover, the Board observes that the VAMC did not comply 
with the notice requirements as found in 38 U.S.C.A. 
§ 5103(a).  The veteran was 1) never informed of the type of 
evidence necessary to substantiate the claim for 
payment/reimbursement for medical service provided, 2) was 
never informed of the respective responsibility of the 
parties to submit or obtain evidence to substantiate the 
claim and 3) was never told to submit any evidence it had in 
its possession which pertains to the claim.  

Lastly, a review of the MAS file does not indicate that the 
claim was adjudicated under all applicable laws and 
regulations.  There was no consideration under the Veterans 
Millennium Health Care Benefit Act, also known as the 
Millennium Bill Act.  The Act is codified at 38 C.F.R. § 1725 
(2002) and 38 C.F.R. §§ 17.1000-17.1008 (2004).

In view of the foregoing, the case is REMANDED to the VAMC 
for the following actions:

1.  With respect to the claim for payment 
or reimbursement of medical expenses 
incurred for private hospitalization 
treatment the veteran received in December 
1999 to April 2000 from the Forsyth 
Memorial Hospital, the VAMC should send an 
appropriate letter to the appellant to 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA) and its implementing regulations.  
This letter should specifically advise the 
veteran of the evidence necessary to 
substantiate his claim, as well as what 
evidence he is to provide and what evidence 
VA will attempt to obtain.  In the letter, 
the veteran should also be told to provide 
any evidence in their possession that 
pertains to his claim.

2.  Take appropriate steps to obtain all 
hospital records, and 
administrative/financial documents from 
Forsyth Memorial Hospital covering the 
veteran's treatment from December 4, 1999 
to April 11, 2000.  The hospital should 
specifically be requested to provide any 
documents showing that VA authorized 
payment for the hospitalization.  The 
VAMC should note that the veteran has 
submitted an authorization form which is 
currently of file.

3.  Take appropriate steps to obtain all 
records pertaining to the veteran's 
ambulance transportation to Forsyth 
Memorial Hospital.

4.  Associate with the MAS file a copy of 
the September 2002 clinical review by the 
Chief of Staff.

5.  The claims file should be referred to 
a VA physician who should address the 
following:

a.  Whether the treatment in 
December 1999 to April 2000 at the 
Forsyth Memorial hospital was for a 
medical emergency?  In this regard, 
was the treatment of such a nature 
that delay in obtaining the 
treatment would have been hazardous 
to life and health.

b.  If it is determined that the 
veteran was treated for a medical 
emergency condition, the physician 
should state when it ended (i.e. 
when did the veteran become 
stabilized).  In this regard, the 
physician should state whether at 
any time the veteran could have been 
safely transferred to a VA facility 
or whether the veteran could have 
reported to a VAMC for continuation 
of treatment for the disability.

c.  State whether a VA facility was 
feasibly available.  In addressing 
this question, the physician should 
note whether the urgency of the 
veteran's medical condition, the 
relative distance of the travel 
involved in obtaining adequate VA 
treatment or the nature of the 
treatment made it necessary or 
economically advisable to use 
Forsyth Memorial Hospital.  The 
physician should also address 
whether VA had the ability to 
provide immediate treatment, 
including surgical, and if not, 
whether any delay in treatment would 
have had a negative impact on the 
veteran's health.

d.  The MAS file should be made 
available to and reviewed by the VA 
physician.  The VA physician should 
provide a complete rationale for all 
opinions given.

6.  The VAMC should address the following 
questions below, as well as all other 
criteria listed in 38 C.F.R. § 17.1002:  

a.  Was the veteran enrolled in the 
VA health care system and had he 
received medical services within the 
24-month period prior to the 
emergency treatment? 

b.  Is the veteran financially 
liable for the treatment? 

c.  Does the veteran have coverage 
under a health-plan contract for any 
of the emergency treatment?

7.  After the foregoing, the RO should 
review the appellant's claim under 
38 U.S.C.A. § 1728 and 38 C.F.R. § 1725.  
In adjudicating the claim, the VAMC 
should state whether medical services 
provided by Forsyth Memorial Hospital 
during the period of December 1999 to 
April 2000 was authorized by VA. 
If the determination is adverse to the 
appellant, the appellant should be 
provided an appropriate supplemental 
statement of the case which contains all 
appropriate laws and regulations.  
Thereafter, the appellant should be given 
an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The 
appellant need take no action until they are notified.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate conclusion warranted in this case.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




